Citation Nr: 0605364	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-11 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder/psychiatric disorder.

2.  Whether the March 15, 1985 decision of the Regional 
Office that declined to reopen a previously disallowed claim 
for service connection of a nervous disorder/psychiatric 
disorder on the basis of no new and material evidence 
contained clear and unmistakable error.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from January 1975 to May 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 2004 
and March 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

The Board finds it more appropriate to recharacterize the new 
and material issue as one to reopen the previously disallowed 
claim for service connection of a nervous 
disorder/psychiatric disorder rather than manic depression 
for reasons that are obvious in the Board's discussion of the 
procedural history of this claim.  

The issues of entitlement to service connection for a nervous 
disorder/psychiatric disorder and entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In a May 1983 decision, the Board found no new factual 
basis on which to reverse the earlier determination that the 
veteran's psychiatric disorder clearly and unmistakably pre-
existed service and was not aggravated by service.  

3.  Adequate notice of a subsequent March 1985 RO denial of 
the claim for service connection of a nervous 
disorder/psychiatric disorder was not provided to the 
veteran.  

4.  Evidence associated with the claims file after the last 
final denial rendered by the Board in May 1983 is new 
evidence and when considered with the previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim and raises the reasonable possibility 
of substantiating the previously disallowed claim for service 
connection of a nervous disorder/psychiatric disorder.


CONCLUSIONS OF LAW

1.  The May 1983 Board decision is final.  38 U.S.C. 
§ 4004(b) (1976); 38 C.F.R. § 19.104 (1980).  

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a nervous 
disorder/psychiatric disorder is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.156, 3.159 (2005). 

3.  The veteran's claim that the March 15, 1985 decision of 
the RO that declined to reopen a previously disallowed claim 
for service connection of a nervous disorder/psychiatric 
disorder on the basis of no new and material evidence 
contained clear and unmistakable error is moot as that 
determination was not a final decision.  38 U.S.C.A. §§ 5104, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 19.25, 20.1103 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  While the VCAA does not serve as a basis to 
reopen a claim (unless new and material evidence is 
presented), the law does include the enhanced duty to notify.

In light of the Board's decision to reopen the psychiatric 
disorder claim based on the veteran's submission of new and 
material evidence, it is clear that no further notification 
of the evidence necessary to reopen the claim is required to 
comply with VA's duty to notify under the VCAA.  

As for the clear and unmistakable error (CUE) issue, the 
Court has held that the provisions of the VCAA do not apply 
to a claim based on a previous final decision having been the 
result of clear and unmistakable error.  Livesay v. Principi, 
15 Vet. App. 165, 174 (2001) (en banc).  The Court found that 
an attempt to obtain benefits based on an allegation of CUE 
"is fundamentally different from any other kind of action in 
the VA adjudicative process."  Livesay, 15 Vet. App. at 178.  
As such, an allegation of CUE does not actually represent a 
"claim," but rather is a collateral attack on a final 
decision.  The Board therefore finds the provisions of the 
VCAA and its implementing regulations are not applicable to 
the adjudication of the issue involving CUE.


II.	New and Material Evidence- Service Connection for 
Nervous Disorder/   
           Psychiatric Disorder

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2005).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

A review of the claims file reveals that the veteran's 
original claim for service connection of a nervous disorder 
was denied by the RO in a January 1976 rating decision on the 
basis that a nervous disorder was not incurred in or 
aggravated by service.  (In the May 1976 SOC, the RO further 
expounded that the medical evidence showed that the veteran's 
nervous disorder existed prior to his entry into service.  
The RO noted that although the veteran was treated for his 
nervous disorder in service, the evidence did not demonstrate 
that the disorder increased in severity or that it was 
aggravated beyond the natural progression of the disease.)  
The RO's decision was affirmed by the Board in a September 
1977 decision on the basis that the veteran's psychiatric 
disorder clearly and unmistakably preceded the veteran's 
service and was not aggravated by his service.  The veteran 
could not appeal the Board's decision to the United States 
Court of appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) as the Court did not 
exist prior to 1988.  The decision was not otherwise 
challenged.  Accordingly, the Board's September 1977 decision 
is final.  38 U.S.C. § 4004(b) (1970); 38 C.F.R. § 19.104 
(1974).  In a May 1981 rating decision, the RO declined to 
reopen the previously disallowed claim for service connection 
of a nervous disorder (which apparently was reopened 
thereafter according to the Board's May 1983 decision).  The 
RO's decision was affirmed by the Board in a May 1983 
decision on the basis that the veteran's psychiatric disorder 
clearly and unmistakably pre-existed service and was not 
aggravated by his service with recognition that a new factual 
basis on which to reverse the earlier determination had not 
been shown.  The decision was not otherwise challenged; 
accordingly, the Board's May 1983 decision is final.  
38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1980).  

In a March 1985 rating decision, the RO declined to reopen 
the previously disallowed claim for service connection of a 
nervous disorder (psychiatric disorder) on the basis that the 
evidence presented contained no material evidence to warrant 
reconsideration of the prior denial on a new and factual 
basis.  In a letter dated in March 1985, the RO advised the 
veteran of the denial but did not include notice of the 
veteran's appellate rights.  The failure to provide complete 
notice of a denial, to include notice of appellate rights, 
tolls the period for filing a notice of disagreement.  
38 C.F.R. § 20.302 (2005); Hauck v. Brown, 6 Vet. App. 518, 
519 (1994).  Hence, the period for filing a notice of 
disagreement and the finality of the March 1985 rating 
decision were effectively tolled until complete notice of 
denial, including notice of appellate rights, was provided to 
the veteran in February 2004 from which an appeal to the 
Board was made.  Consequently, the last final denial of the 
claimed psychiatric disorder was rendered by the Board in May 
1983.

Evidence associated with the claims file prior to the last 
final denial of the claimed disorder in May 1983 follows.

Service medical records showed that the veteran reported a 
positive history for treatment and hospitalization for a 
mental illness and nervousness at his service enlistment 
examination conducted in December 1974.  Thereafter, records 
dated in April 1975 noted that the veteran hid under a 
building for three weeks.  The veteran was admitted to the 
Neuropsychiatric Service, Naval Regional Medical Center 
(Great Lakes, Illinois) in April 1975 for an evaluation.  The 
service examiner provided a primary diagnosis of manic 
depressive illness, depressed type.  A Medical Board convened 
and concurred in the diagnosis (noting further that the 
disorder existed prior to service) and recommended his 
discharge from the military. Additional Medical Board records 
and the DD Form 214 reflected that the veteran was discharged 
from the service accordingly.  

A VA inpatient treatment record for Brecksville reflected 
that the veteran was hospitalized from June 1975 to August 
1975.  The diagnosis noted was schizophrenia, schizo-
affective type.  An October 1975 VA examination report showed 
that the neuropsychiatrist provided a diagnosis of depressive 
reaction, in quite good remission.  VA treatment records 
dated from June 1976 to July 1976 noted the veteran's history 
of manic depressive reaction.  A February 1977 record noted 
that the veteran had a thought disorder and depression.  A VA 
inpatient treatment record for Brecksville reflected that the 
veteran was hospitalized from February 1977 to May 1977.  The 
diagnosis noted was schizophrenia, schizo-affective disorder.  
A VA Certificate of Visit for outpatient services dated in 
April 1981 noted that the veteran was not employable.  VA 
treatment records from Brecksville dated from August 1975 to 
October 1981 showed that the veteran was followed for 
schizophrenia and schizoaffective schizophrenia.  

A June 1981 letter from Rockwell International detailed some 
of the veteran's employment history.  The veteran contended 
that prior to service he was able to work and after his 
discharge from service he had difficulty obtaining work 
because he was on medication for treatment of his psychiatric 
disorder that was due to his military service.  

The veteran presented testimony at a RO hearing in October 
1981 and a Board hearing in September 1982, on incidents and 
symptoms that related to his claimed psychiatric disorder 
that occurred before, during, and after service.  He 
maintained that his military service aggravated his mental 
disorder.  

Evidence associated with the claims file after the last final 
denial of the claimed disorder in May 1983 follows.  

Records from Ashtabula General Hospital dated in November 
1974 and received by the RO in April 1984, noted an admission 
and discharge diagnosis of schizophrenic reaction.  It was 
noted that the veteran was treated with medications and 
psychotherapy.  A VA inpatient treatment record from 
Brecksville reflected that the veteran was hospitalized from 
December 1984 to January 1985.  The diagnosis noted was 
schizophrenia, chronic undifferentiated type and dependent 
personality.  Records from Woodside Receiving Hospital 
included a discharge summary that reflected that the veteran 
was hospitalized from January 1985 to February 1985.  The 
final diagnosis was affective disorder, bipolar, mixed.  A 
discharge summary for a hospitalization from November 1986 to 
December 1986 noted a final diagnosis of schizophrenic 
disorder, chronic undifferentiated type.  Records from 
Donahoe Center dated from January 1987 to December 1998 
showed that the veteran was evaluated for depression and 
suicidal ideations both of which he denied.   

VA treatment records dated from December 1997 to March 2004 
showed that the veteran was followed for schizophrenia, 
residual type or schizoaffective disorder.  A May 2003 record 
showed that the veteran reported on his military service, 
including the episode in which he hid under a building.  The 
nurse practitioner (R.F.) noted that the veteran had a 
diagnosis of schizoaffective disorder on Axis I.  The nurse 
practitioner contended that it seemed that the veteran's 
schizophrenia developed while in the military when he thought 
that he was Jesus Christ and hid under a building for three 
weeks.  A November 2003 record showed that the veteran was 
again evaluated in Behavioral Health by the same nurse 
practitioner.  In an addendum, the nurse practitioner noted 
that it was "important to note that [the] veteran ha[d] PTSD 
and schizophrenia related to mental health decompensation 
while in the military."  

The veteran presented testimony at the Board video conference 
in November 2005 on incidents and symptoms that related to 
his claimed psychiatric disorder that occurred before, 
during, and after service.  The veteran maintained that 
medication he was administered during service aggravated his 
disability. 

Of the evidence associated with the claims file since the May 
1983 Board decision, the Board finds that VA treatment 
records dated in May 2003 and November 2003 constitute new 
and material evidence.  A nurse practitioner maintained that 
there existed a casual relationship between the veteran's 
current psychiatric disorder, however classified, to an 
incident of his military service, which is an unestablished 
fact necessary to substantiate his claim.  The credibility of 
this newly submitted evidence is presumed solely for the 
purpose of determining whether the claim should be reopened.  
Justus, 3 Vet. App. at 512-13.  Since this evidence presents 
a reasonable possibility of substantiating the veteran's 
claim, it is new and material evidence, and the claim is 
therefore reopened.  


III.	CUE in March 15, 1985 RO Decision

For reasons discussed in Part II, the March 15, 1985 RO 
rating decision is not final.  Consequently, a claim of CUE 
of the March 15, 1985 decision may not be pursued by the 
veteran and entertained by the Board.  See 38 C.F.R. 
§§ 3.104, 3.105, 19.25, 20.1103 (2005); see also Phillips v. 
Brown, 10 Vet. App. 25, 30-31 (1997) (citing Smith v. Brown, 
35 F.3d 1516, 1527 (Fed. Cir. 1994)) (providing that a CUE 
adjudication is "a collateral attack on a previous and final 
RO decision which seeks the revision, nunc pro tunc [with 
retroactive effect], of that decision.").  The application 
to reopen leading up to the March 1985 decision, accordingly, 
would appear to remain pending and may have an impact on the 
effective date to be assigned should service connection for a 
psychiatric disability ultimately be established.





ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a nervous 
disorder/psychiatric disorder is reopened, and to this extent 
the claim is granted. 

The appeal of the issue of whether the March 15, 1985 
decision of the RO that declined to reopen a previously 
disallowed claim for service connection of a nervous 
disorder/psychiatric disorder on the basis of no new and 
material evidence contained clear and unmistakable error is 
moot, and the appeal is dismissed. 


REMAND

Once evidence is found to be new and material and the claim 
is reopened, the presumption that it is credible and entitled 
to full weight no longer applies.  Justus, 3 Vet. App. at 
512-13.  The opinion provided by the VA nurse practitioner is 
sufficient to reopen the claim, but does not provide an 
adequate basis for the establishment of service connection of 
the claimed disorder.  There is no indication that the nurse 
practitioner had the benefit of review of the veteran's 
entire claims file, which includes medical evidence that 
shows that the veteran has a positive history of treatment of 
a psychiatric disorder prior to his enlistment in service and 
that he reported a positive history of treatment and 
hospitalization for a mental illness and nervousness at his 
December 1974 service enlistment examination.  The nurse 
practitioner's opinion does not directly address questions 
that have been raised by this medical evidence-that is, 
whether the veteran is entitled to the presumption of 
soundness or whether the veteran had a psychiatric disorder 
that clearly and unmistakably pre-existed service and was not 
aggravated by service.  Therefore, the Board finds that the 
veteran should be afforded a VA examination and an opinion 
should be obtained by a medical professional with a higher 
degree of expertise in the field of psychological and nervous 
disorders as to the existence of any causal relationship 
between the veteran's current psychiatric disorder, however 
classified, and any symptomatology shown prior, during, and 
after his military service. 

The RO should also take the opportunity to advise the veteran 
of the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to establishing 
service connection for his claimed psychiatric disorder, to 
include notification of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits pursuant to 38 U.S.C.A. § 5103 (West 2002).  

Lastly, the Board notes that the claim of entitlement to a 
total disability rating based on individual unemployability 
is inextricably intertwined with the reopened claim for 
service connection of a psychiatric disorder and 
consideration of this issue must therefore be deferred.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In 
addition, the claims file shows that the veteran has reported 
that he currently is in receipt of disability benefits from 
the Social Security Administration.

Accordingly, the case is REMANDED for the following action:

1.  Please provide the veteran with 
written notice of VA's duties under the 
VCAA and the delegation of responsibility 
between VA and the veteran in procuring 
the evidence relevant to the reopened 
psychiatric claim, including which 
portion of the information and evidence 
is to be provided by the veteran and 
which portion VA will attempt to obtain 
on behalf of the veteran as required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159 (2004).  
This action should include written notice 
to the veteran of what the evidence must 
show to establish entitlement to service-
connected compensation benefits.  The 
veteran should be afforded the 
appropriate period of time for response 
to all written notice and development as 
required by VA law.     

2.  Please afford the veteran an 
appropriate medical examination to 
ascertain the identity and etiology of 
any psychiatric disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
the following:  (i) did the veteran 
clearly and unmistakably enter service 
with a pre-existing psychiatric disorder, 
and if so, what was the nature of the 
disorder; (ii) if the veteran clearly and 
unmistakably entered service with a pre-
existing psychiatric disorder, was there 
an increase in service symptomatology, 
and if so, did that increase represent a 
chronic worsening or clearly and 
mistakably represent the natural 
progression of the disorder; and (iii) if 
the veteran did not clearly and 
unmistakably enter service with a pre-
existing psychiatric disorder is any 
currently diagnosed psychiatric disorder 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
causally or etiologically related to any 
symptomatology shown during service. 

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  

3.  Thereafter, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


